Case 8:18-cv-00728-TPB-TGW Document 144 Filed 01/08/20 Page 1 of 2 PageID 2251



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION



   ROBERTA BURKE,

         Plaintiff,

  v.                                                     CASE NO.: 8:18-cv-728-T-60TGW

   CREDIT ONE BANK, N.A. and FIRST
   CONTACT LLC.,

         Defendants.

                                                 /

                          JOINT STIPULATION FOR VOLUNTARY
                              DISMISSAL WITH PREJUDICE

        Pursuant to F.R.C.P. 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the Plaintiff,

 Roberta Burke, and Defendants, Credit One Bank, N.A. and First Contact LLC, by and through

 their respective undersigned counsel, hereby gives notice that the above-captioned action is

 voluntarily dismissed, with prejudice, with each side bearing its own fees and costs.

 Dated this 8th day of January, 2020.




  /s/ William “Billy” Peerce Howard                  /s/ Keith J. Keogh
  William “Billy” Peerce Howard, Esq.                Keith J. Keogh, Esquire
  Florida Bar No. 0103330                            Florida Bar No. 0126335
  THE CONSUMER PROTECTION FIRM, PLLC                 KEOGH LAW, LTD
  4030 Henderson Blvd.                               55 W. Monroe St, Suite 3390
  Tampa, FL 33629                                    Chicago, IL 60603
  Telephone: (813) 500-1500, ext. 205                312-726-1092
  Facsimile: (813) 435-2369                          312-726-1093 (fax)
  Heather@TheConsumerProtectionFirm.com              Keith@KeoghLaw.com
  Billy@TheConsumerProtectionFirm.com                Attorneys for Plaintiff
  Attorney for Plaintiff
Case 8:18-cv-00728-TPB-TGW Document 144 Filed 01/08/20 Page 2 of 2 PageID 2252




 /s/ Dayle M. Van Hoose                               /s/_Jacqueline Simms-Petredis
 Dayle M. Van Hoose, Esq.                             Jacqueline Simms-Petredis, Esq.
 Florida Bar No. 0016277                              Florida Bar No. 0906751
 Ashley Wydro, Esq.                                   E-mail: jsimms-petredis@burr.com
 Florida Bar No. 0106605                              dmorales@burr.com; anolting@burr.com
 Sessions, Fishman, Nathan & Israel, L.L.C.           R. Frank Springfield, Esq.
 3350 Buschwood Park Drive, Suite 195                 Florida Bar No. 0010871
 Tampa, Florida 33618                                 E-mail: fspringf@burr.com
 Telephone: (813) 890-2463                            sthompson@burr.com; sfoshee@burr.com
 Facsimile: (877) 334-0661                            Ryan J. Hebson, Esq. (Admitted PHV)
 dvanhoose@sessions.legal                             E-mail: rhebson@burr.com
 awydro@sessions.legal                                BURR & FORMAN LLP
 Becca Wahlquist (Pro hac vice)                       201 N. Franklin Street, Suite 3200
 Email: bwahlquist@swlaw.com                          Tampa, Florida 33602
 Snell & Wilmer L.L.P.                                Telephone: (813) 221-2626
 350 S. Grand Avenue, Suite 3100                      Facsimile: (813) 221-7335
 Los Angeles, CA 90071                                Attorneys for Defendant,
 Telephone: (213) 929-2500                            First Contact LLC
 Facsimile: (213) 929-2525
 Attorneys for Defendant
 Credit One Bank, N.A.




                                  CERTIFICATE OF SERVICE

        I certify that on this 8th day of January, 2020, a copy of the foregoing was filed

 electronically in the ECF system. Notice of this filing will be sent to the parties of record by

 operation of the Court’s electronic filing system.



                                               /s/_William “Billy” Peerce Howard
                                               William “Billy” Peerce Howard, Esq.
                                               Florida Bar No. 0103330
